Exhibit 10.16

FOSTER WHEELER INC.

STOCK OPTION AGREEMENT

     THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of the 4th day of
November 2002, between Foster Wheeler Inc., a Delaware corporation, located at
Perryville Corporate Park, Clinton, New Jersey (the “Company”) and Bernard H.
Cherry (“Optionee”).

     WHEREAS, the Optionee previously entered into an employment agreement
(“Employment Agreement”) with Foster Wheeler Ltd. (the “Parent”),

     WHEREAS, in accordance with the Employment Agreement between Foster Wheeler
Ltd. and Bernard H. Cherry, the Company wishes to grant to the Optionee an
option to purchase common shares of Foster Wheeler Ltd.

     NOW, THEREFORE, it is agreed as follows:

1.     Option. Pursuant to this Agreement and subject to the terms and
conditions hereof, the Company hereby grants to Optionee on November 4, 2002,
this non-qualified stock option (“Option”) to purchase 255,000 common shares of
Parent at $1.49 per share, which is the mean of the high and low sale prices of
the Common Shares of Parent on the date of grant of this Option.

2.     Exercise of Option. This Option shall become exercisable (“vest”), in
stages. Except as provided in Section 4 hereof, a portion of the Option
representing 51,000 shares shall vest on each date immediately preceding each of
the first through fifth anniversaries of November 4, 2002. This Option expires
ten (10) years from the date hereof.

     This Option may be exercised, to the extent exercisable in accordance with
this Agreement, in whole or part, by written notice to the Company, except that
this Option shall not be exercisable if, in the opinion of counsel for the
Company, exercise of this Option or delivery of shares pursuant thereto might
(i) result in a violation of any law or regulation of an agency of government or
(ii) have an adverse effect on the listing status or qualification of Parent
shares on any securities exchange.

3.     Payment of Purchase Price. Payment for shares as to which this Option is
exercised shall be made at the time written notice of exercise is given. The
option price shall be paid upon exercise (i) in cash in U.S. dollars, or (ii) in
common shares of Parent owned of record by the Optionee and purchased or held
for the requisite period of time as necessary to avoid a charge to the
Company’s, Parent’s or any of their affiliate’s earnings for financial
reporting. Such common shares shall be valued at the mean of the high and low
sale prices of such shares on the New York Stock Exchange on the day of
exercise. At the time of receipt of common shares upon exercise of the Option,
the Optionee shall be required to pay to, or as directed by, the Company in cash
any taxes of any kind required by law to be withheld with respect to such
shares, or make arrangements satisfactory to the Board of Directors of the
Company (the “Board”) regarding payment of such taxes, and the Company and
Parent shall have the right to deduct any such taxes from any payment of any
kind otherwise due to the Optionee.



--------------------------------------------------------------------------------



4.     Termination of Employment. Following any termination of the Optionee’s
employment, the Optionee shall be entitled to vested options in accordance with
the provisions discussed below and all unvested options shall expire.

a) If the Optionee’s employment is terminated without Cause (as defined in the
Employment Agreement) or by the Optionee for Good Reason (as defined in the
Employment Agreement), and if the termination is within one year of the
termination or retirement of Raymond J. Milchovich, Optionee shall be provided
full vesting of the granted stock options which Optionee may exercise for a
period of two years following the Termination Date. If the termination is beyond
one year from the termination or retirement of Raymond J. Milchovich, then the
Optionee may exercise only the then vested stock options for a period of two
years following the Termination Date. All unvested Options shall expire.

b) In the event of death of the Optionee while an employee of the Company or a
subsidiary or an affiliate of the Company or if the Optionee’s employment with
the Company or any such subsidiary or affiliate shall terminate by reason of
disability (as determined by the Compensation Committee or the Parent’s Board,
the Option may be exercised, in the case of death, by the legatee or legatees of
the Optionee under his last will or by the Optionee’s personal representatives
or distributees, in accordance with the vesting schedule in section 2 hereof
after the Optionee's death or termination of employment due to disability until
the expiration date of the Option.

c) If the Optionee’s employment with the company or a subsidiary or affiliate of
the Company shall terminate by reason of retirement under a pension or
retirement plan of the Company or such a subsidiary or an affiliate (or
retirement as otherwise determined by the Compensation Committee or the Company
Board), the Option, to the extent exercisable in accordance with the vesting
schedule in Section 2 hereof as of the date of such termination of employment,
may be exercised after such termination until the expiration date of the Option.

d) In the event the Optionee’s employment is terminated for Cause (as defined in
the Employment Agreement), or the Optionee terminates his employment other than
for Good Reason (as defined in the Employment Agreement), this option, to the
extent unvested shall be immediately forfeited and the remainder of the Option,
to the extent unexercised on the date which is ninety (90) days after such
termination, shall be forfeited.

               Notwithstanding the foregoing provisions of this Section 4, under
no circumstances shall this Option be exercised after the expiration date stated
in Section 2 hereof.

     5.     Investment Representations. If at the time of exercise of all or
part of the Option the common shares of Parent are not registered under the
Securities Act and/or there is no current prospectus in effect under the
Securities Act with respect to the common shares, the Optionee shall execute,
prior to the issuance of any such shares to the Optionee, an agreement (in such
form as the Board may specify) in which the Optionee, among other things,
represents, warrants and agrees that the Optionee is purchasing or acquiring the
shares acquired under this Agreement for the Optionee’s own account, for
investment only and not with a view to the resale or distribution thereof, that
the Optionee has knowledge and experience in financial and business matters,
that the Optionee is capable of evaluating the merits and risks of owning any
such shares purchased or acquired under this Agreement, that the Optionee is a
person who is able to bear the economic risk of such ownership and that any
subsequent offer for sale or distribution of any such shares shall be made only
pursuant to (a) a registration statement on an appropriate form under the
Securities Act, which registration statement has become effective and is current
with regard to the shares being offered or sold, or (b) a specific exemption
from the registration requirements of the Securities Act, it being understood
that to the extent any such exemption is claimed, the Optionee shall, prior to
any offer for sale or sale of such shares, obtain a prior favorable written
opinion, in the form and substance satisfactory to the Board, from counsel
acceptable to the Board, as to the applicability of such exemption thereto.

2

--------------------------------------------------------------------------------



     6.     Recapitalization. In the event of changes in Parent common shares by
reason of share dividends, split-ups or combination of shares,
reclassifications, recapitalizations, mergers, consolidations, reorganizations
or liquidations, appropriate adjustments shall be made by the Board in (a) the
number and class of shares to which Optionee shall thenceforth be entitled upon
exercise of this Option, and (b) the price which the Optionee shall be required
to pay upon exercise. Whether any adjustment or modification is required as a
result of the occurrence of any of the events heretofore specified, and the
amount thereof, shall be determined, in good faith, by the Board, which
determination shall be final, binding and conclusive.

     7. Continued Employment. So long as the Optionee shall continue to be an
employee of Parent, the Company or a subsidiary or affiliate of Parent, the
Option shall not be affected by (i) any change of duties or position, or (ii)
any temporary leave of absence approved by each employing corporation and by the
Board. Nothing in this Agreement shall confer upon the Optionee any right to
continue in the employ of Parent, the Company or a subsidiary or affiliate of
Parent or interfere in any way with the right of Parent, the Company or each
such subsidiary or affiliate to terminate the Optionee's employment at any time,
with or without cause.

     8. Transferability. This Option is not transferable by Optionee except by
will or by the laws of descent and distribution and is exercisable during
Optionee’s lifetime only by him or a court appointed guardian. No assignment or
transfer by Optionee of this Option, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise, except by
will or by the laws of descent and distribution, shall vest in the assignee or
transferee any interest or right herein whatsoever. Upon any attempt to assign
or transfer this Option, the Option shall forthwith terminate.

     9. Rights as a Shareholder. Optionee shall not be deemed for any purpose to
be a shareholder of Parent except to the extent that this Option shall have been
exercised in accordance with this Agreement.

     10. Corporate Action by Parent. Existence of this Option shall not impair
the right of Parent or its shareholders to make adjustments, recapitalizations,
reorganizations or other changes in its capital structure or business, to
consummate any merger or consolidation of Parent, to issue bonds, debentures,
preferred or prior preference stocks ahead of or affecting the common shares or
the rights thereof, to dissolve or liquidate Parent, to sell or transfer all or
any part of its assets or business, or to do or take any other corporate act or
proceeding it or they might have done or taken if this Option was not in
existence.

3

--------------------------------------------------------------------------------



     11. Change of Control. During the 60-day period from and after a Change of
Control as defined in this Section 11 (the “Exercise Period”), the Optionee
shall have the right, whether or not this Option is fully exercisable and in
lieu of the payment of the exercise price for the common shares being purchased
under the Option and by giving written notice to the Company, to elect (within
the Exercise Period) to surrender all or part of this Option to the Company and
to receive cash, within 30 days of such written notice, in an amount equal to
the amount by which the Change of Control Price per common share, as defined in
this Section 11, on the date of such election shall exceed the exercise price
per common share under the Option (the “Spread”) multiplied by the number of
common shares subject to the Option as to which the right granted under this
Section 11 shall have been exercised.

     Notwithstanding any other provision of the Plan to the contrary, in the
event of a Change of Control, the Option outstanding as of the date such Change
of Control is determined to have occurred and not then exercisable and vested
shall become fully exercisable and vested to the full extent of the Option.

     A “Change of Control” shall mean:

     (a)     The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of voting
securities of Parent where such acquisition causes such Person to own 20% or
more of the combined voting power of the then outstanding voting securities of
Parent entitled to vote generally in the election of directors (the “Outstanding
Parent Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not be deemed to result in a
Change of Control: (i) any acquisition directly from Parent or any corporation
or other legal entity controlled, directly or indirectly, by Parent, (ii) any
acquisition by Parent or any corporation or other legal entity controlled,
directly or indirectly, by Parent, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Parent or any corporation or
other legal entity controlled, directly or indirectly, by Parent or (iv) any
acquisition by any corporation pursuant to a transaction that complies with
clauses (i), (ii) and (iii) of subsection (c) below; and provided, further, that
if any Person’s beneficial ownership of the Outstanding Parent Voting Securities
reaches or exceeds 20% as a result of a transaction described in clause (i) or
(ii) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of Parent, such subsequent acquisition shall be
treated as an acquisition that causes such Person to own 20% or more of the
Outstanding Parent Voting Securities; or

     (b)     individuals who, as of May 25, 2001, constitute the Board of
Directors of Parent (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board of Directors of Parent; provided, however, that
any individual becoming a director subsequent to such date whose election, or
nomination for election by Parent’s shareholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of Parent; or

4

--------------------------------------------------------------------------------



     (c)     the approval by the shareholders of Parent of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of Parent (“Business Combination”) or, if consummation of such
Business Combination is subject, at the time of such approval by shareholders,
to the consent of any government or governmental agency, the obtaining of such
consent (either explicitly or implicitly by consummation); excluding, however,
such a Business Combination pursuant to which (i) all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Parent Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns Parent or all or substantially all of Parent’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Parent Voting Securities, (ii) no Person (excluding any (x)
corporation owned, directly or indirectly, by the beneficial owners of the
Outstanding Parent Voting Securities as described in clause (i) immediately
preceding or (y) employee benefit plan (or related trust) of Parent or such
corporation resulting from such Business Combination, or any of their respective
subsidiaries) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board of
Directors of Parent, providing for such Business Combination; or

     (d)     approval by the shareholders of Parent of a complete liquidation or
dissolution of Parent.

     For purposes of this Agreement, “Change of Control Price" means the higher
of (i) the highest reported sales price, regular way, of a common share of
Parent in any transaction reported on the New York Stock Exchange Composite Tape
or other national exchange on which such shares are listed during the 60-day
period prior to and including the date of a Change of Control, or (ii) if the
Change of Control is the result of a tender or exchange offer or a Business
Combination, the highest price per Common Share paid in such tender or exchange
offer or Business Combination; provided, however, that if the Optionee is an
officer or director of the Company or Parent and is subject to Section 16(b) of
the Exchange Act and the Option was granted within 240 days of the Change of
Control, the Change of Control Price for the Option shall be the fair market
value of the common shares on the date the Option is exercised or deemed
exercised. To the extent that the consideration paid in any such transaction
described above consists in whole or in part of securities or other non-cash
consideration, the value of such securities or other non-cash consideration
shall be determined in the sole discretion of the Board.

5

--------------------------------------------------------------------------------



     12.     Administration Disputes. This Agreement and the Option shall be
administered and interpreted exclusively by the Compensation Committee of the
Board of Parent, which shall have discretionary authority concerning all matters
relating to the Option, and whose actions and decisions shall be final and
conclusive. Any controversy, claim or dispute issues arising out of or relating
to this Option shall be resolved in accordance with the Dispute Resolution
Procedure set forth in the Employment Agreement.

     13.     Terms and Conditions. This Agreement is subject to all terms and
conditions of the Employment Agreement.

     14.     Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by the laws of the State of New Jersey without
regard to the principles of conflicts of law which might otherwise apply.

     15.     Notice. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail to the Company at the office of the Secretary of Foster
Wheeler Inc., Perryville Corporate Park, Clinton, New Jersey 08809-4000, and to
the Optionee at his principal residence as reflected in the records of Parent.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized Officers and Optionee has hereunto set his hand, as of the
day and year first above written.

FOSTER WHEELER INC.


By: /S/ Raymond J.Milchovich
Raymond J. Milchovich
Chairman, President and CEO


/S/ Bernard H. Cherry
Bernard H. Cherry
Optionee

ATTEST:

/S/ Lisa Fries Gardner
 Secretary

6

--------------------------------------------------------------------------------